Filed 11/29/22 Stein v. Kiloh CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


DANIEL STEIN et al.,                                            B314960

        Plaintiffs and Respondents,                             (Los Angeles County
                                                                Super. Ct.
        v.                                                      No. 20STCP02373)

JERRED KILOH,

        Defendant and Appellant.



      APPEAL from an amended judgment of the Superior Court
of Los Angeles County, Yolanda Orozco, Judge. Affirmed.
      The Freedman Firm and Michael G. Freedman for
Defendant and Appellant.
      Cohen Williams, Marc S. Williams, and Reuven L. Cohen
for Plaintiffs and Respondents.
      An arbitrator ruled plaintiffs and respondents Daniel Stein
(Stein) and Phil McGarr (McGarr) were entitled, pursuant to the
terms of a management transfer agreement with defendant and
appellant Jerred Kiloh (Kiloh), to be appointed to the board of
directors of a nonprofit mutual benefit corporation that operated
a marijuana dispensary. After the arbitration award was
confirmed by the trial court, Stein and McGarr successfully
moved to amend the resulting judgment to order their
appointment to the board. We are principally asked to decide
whether the court had jurisdiction to enter the amended
judgment even though the corporation (as then constituted
without Stein and McGarr) was not a party to the proceedings
and the motion to amend was brought well after service of the
award.

                        I. BACKGROUND
      A.    The Acquisition and Management of Higher Path 1
      Kiloh and McGarr, individually and jointly, worked on
various cannabis-related business ventures in northern
California and were interested in acquiring a medical dispensary
in southern California. Stein managed and operated Higher
Path, a medical marijuana dispensary in Los Angeles, under the
auspices of The Higher Path Holistic Care Inc. (HP Holistic), a
nonprofit mutual benefit corporation of which Stein was the sole
manager and director. In the summer of 2013, the three men



1
      Facts relating to the parties’ business dealings and the
arbitration of their disputes are drawn from the 2019 arbitration
award.




                                2
entered into discussions related to Kiloh and McGarr’s
acquisition of Stein’s business.
       In January 2014, Stein, Kiloh, and McGarr signed a
Management Transfer Agreement (MTA) for HP Holistic. Under
the terms of the MTA, Stein agreed to appoint Kiloh and McGarr
as additional directors of HP Holistic and transfer all
management rights to them, along with a 75 percent share of the
business. In return, Kiloh and McGarr agreed to pay Stein
$500,000. The parties also agreed that Stein, who retained a 25
percent interest in the business, would remain on the board of
HP Holistic “and shall not be removed as a director without
cause.” The parties contracted further that any dispute between
them would be resolved by mediation and, if that proved
unsuccessful, by binding and final arbitration.
       Shortly after signing the MTA, Kiloh and McGarr learned
Stein had not been candid in his disclosures about pending
litigation against the dispensary. In order to mitigate any
adverse consequences from the litigation, the parties agreed to
replace HP Holistic with a new nonprofit mutual benefit
corporation, Higher Path Patients Association (HP Patients), and
to transfer all business operations to that entity.
       Over time, relations between the three business partners
became strained. Although Kiloh and McGarr contributed
equally to the money paid to Stein for the acquisition of Higher
Path, they did not share equally in the management of the
business. Kiloh, who devoted an “extraordinary” amount of time
to managing Higher Path’s operations by commuting from his
home in northern California to Los Angeles, received no
assistance from either McGarr or Stein. As Kiloh became
increasingly frustrated and angry with McGarr for the latter’s




                               3
failure to participate in the management of the dispensary, Kiloh
demanded an ever-increasing proportion of their shared
ownership interest. In addition, because Stein lacked the money
to pay for the settlement of litigation pending against Higher
Path at the time of the acquisition, and because McGarr did not
contribute to the settlement, Kiloh personally borrowed money to
pay the settlement on Stein’s behalf. Eventually, McGarr and
Stein entered into discussions about coordinating legal action
against Kiloh.

       B.    The Arbitration
       In 2018, McGarr and Stein filed a joint demand for
arbitration against Kiloh. The gist of their demand was that
Kiloh had breached various contractual duties, including the duty
under the MTA to name them to the board of HP Patients. Kiloh
disputed his partners’ claims (without challenging the validity of
the MTA), but he did not seek any affirmative relief in the
arbitration.
       Corporate filings from the time of the arbitration identified
Kiloh as the only director and officer of HP Patients, a fact Kiloh
affirmed at his deposition during the arbitration. Although the
relief sought by McGarr and Stein in the arbitration would
reconstitute HP Patients’ board and provide them with access to
the corporation’s books and records, there is no indication in the
award (or in any other part of the appellate record) that Kiloh
ever argued during the arbitration that HP Patients should be
made a party.
       The arbitrator ruled in Kiloh’s favor on a number of claims,
but the arbitrator found McGarr and Stein had a right to be
directors of HP Patients because the MTA established a “business




                                 4
framework” for the operation of the dispensary.2 The arbitrator
reasoned that because the MTA provided McGarr and Stein
would be directors of HP Holistic, the “corporate vehicle” for the
management of Higher Path’s operation, and because the parties
agreed to replace HP Holistic with HP Patients, their right to a
seat on the board continued under the successor corporation.
       The arbitrator’s analysis of the claims presented for
resolution stated that the arbitration award “included” an order
that McGarr and Stein “shall” be appointed to HP Patients’
board. The disposition portion of the arbitral award was phrased
differently, however. It stated only that both men were “entitled”
to be appointed to HP Patients’ board. The arbitrator ordered
further that, upon becoming directors, McGarr and Stein “shall
be given access to the books and records of HP Patients.”3 The
award was served on the parties on September 12, 2019.




2
      The arbitrator also agreed McGarr was entitled to an order
appointing him to the board of two other entities, Valley Pinnacle
L.L.C. (Valley Pinnacle) and JPHP Management Inc. (JPHP),
which were formed to control his and Kiloh’s shared interest in
Higher Path’s business.
3
       Although the arbitrator, with reference to various exhibits,
observed that Higher Path was “fully licensed” by the State of
California and “fully permitted” by the City of Los Angeles as a
retailer and distributor of adult-use and medicinal cannabis, he
did not address what effect a change in the composition of HP
Patients’ board would have on the dispensary’s licenses and
permits.




                                 5
      C.     Post-Arbitration Proceedings and Corporate
             Maneuvering
             1.    The parties seek confirmation of the award
      Ten months after service of the arbitration award, McGarr
and Stein petitioned the trial court to confirm the award. Kiloh
did not oppose confirmation or move to vacate or amend the
award. To the contrary, he urged the court to confirm the award
in “precise conformity” with its terms. In particular, he pressed
the court to enter a judgment which “mirror[ed] exactly what the
arbitrator awarded in his Disposition.”4 In their reply, McGarr
and Stein “agree[d]” with Kiloh and asked the court to “confirm
the Award in precise conformity with the Award as written by
the Arbitrator.”
      The trial court granted the petition to confirm the
arbitration award. The court duly entered judgment “in
conformity” with the award and specifically referenced the
award’s disposition. No appeal was taken from that judgment.

             2.    The parties’ contending corporate filings
       Following entry of judgment, McGarr and Stein, through
their counsel, noticed a special meeting of HP Patients’ board.
The notice stated that, pursuant to the arbitration award and
resulting judgment, McGarr, Stein, and Kiloh were “the sole
members” of HP Patients’ board.
       In advance of the special meeting, HP Patients’ corporate
counsel advised McGarr and Stein’s attorney that she was not


4
      Kiloh did not make reference to HP Patients’ absence as a
party or argue the corporation should be joined as a party to the
judgment.




                                6
aware that either man had been appointed to the board and
disputed whether the notice of the special meeting was proper.
In subsequent correspondence, HP Patients’ counsel claimed the
judgment confirming the arbitration award was of “no legal
consequence” to her client because the corporation was not a
party to the judgment or the underlying arbitration.
       In February 2021, in Kiloh’s absence, McGarr and Stein
held the previously noticed special board meeting, during which
they approved amended and restated articles of incorporation
converting HP Patients from a non-profit mutual benefit
corporation to a for-profit corporation. In addition, McGarr and
Stein removed Kiloh from his officer positions and appointed
themselves in his place (McGarr as president and chief executive
officer, and Stein as chief financial officer and secretary). These
decisions were later memorialized in a statement of information
filed with California’s Secretary of State.
       The following month, HP Patients’ counsel, believing
McGarr and Stein’s actions at the special board meeting were
contrary to “basic corporate governance” because neither man
had been elected to the board, attempted to “unwind” the actions
taken at the meeting by filing a new statement of information
with the Secretary of State, which identified Kiloh as chief
executive officer and secretary and which did not mention either
McGarr or Stein.

            3.    McGarr and Stein’s motion for contempt
      In April 2021, McGarr and Stein moved the trial court to
hold Kiloh and HP Patients’ counsel in contempt for “flout[ing]”
the judgment by, among other things, attempting to “undo
actions taken by McGarr and Stein as directors of HP Patients.”




                                 7
In opposition, Kiloh echoed the argument previously raised by
HP Patients’ counsel that the judgment was “void” as to HP
Patients because it was not a party to either the arbitration or
the judgment. Kiloh specifically argued the corporation’s absence
deprived the trial court of jurisdiction to make a contempt
finding. Although Kiloh did not expressly argue HP Patients had
been a non-joined indispensable party to the arbitration and its
subsequent confirmation, his opposition did include a citation to
the statute governing the compulsory joinder of absent parties
(Code Civ. Proc.,5 § 389) and a case discussing joinder of
indispensable parties.
      McGarr and Stein argued the judgment was not void. In
their view, “[t]he arbitration sought to enforce an agreement
between McGarr, Stein, and Kiloh—the founders of HP
Patients—which agreement predated the formation of the
corporation. HP Patients was not a party to the agreement; it
has no rights under the agreement; it was not a signatory to the
arbitration clause; [and] it has no independent interest in the
dispute among its founders over which of them have a right to
serve on its board.” McGarr and Stein further asserted that
“none of HP Patients’ rights have been adjudicated or
prejudiced.” They argued Kiloh waived any objection to HP
Patients’ absence in the proceedings before the trial court
because Kiloh never raised an objection on that ground to either
the award’s confirmation or the resulting judgment even though
“Kiloh ha[d] at all times claimed to be the sole member, director
and officer” of the corporation. Pursuant to section 187, McGarr

5
     Undesignated statutory references that follow are to the
Code of Civil Procedure.




                                8
and Stein also requested the trial court “issue an order or
otherwise modify the Judgment . . . to leave no doubt that [they]
are currently lawful members of the board of directors of HP
Patients” and had been since entry of judgment.
       At the initial hearing on the contempt motion, the trial
court requested supplemental briefing from the parties regarding
its authority to issue a contempt order under the circumstances.
After receiving the parties’ submissions and hearing additional
oral argument, the court denied the motion, finding contempt
was the “wrong vehicle by which to achieve the fruits of the
arbital award.” The court believed it was “clear” from the
language of its disposition that the award contemplated Kiloh
was required to take certain actions that he had not taken. The
court, however, found Kiloh’s “obligations [we]re not spelled out
in the Judgment itself such that a contempt citation would lie.”
The court stated it would not amend the judgment because
McGarr and Stein “filed a motion seeking an ultimate finding of
contempt,” but the court suggested they file a motion to amend
the judgment if they believe they were entitled to relief under
section 187.

            4.      McGarr and Stein’s motion to amend the
                    judgment
       Just over a week later, McGarr and Stein filed a motion to
amend the judgment pursuant to section 187. They asked the
trial court to “‘spell out’” the relief contemplated in the arbitral
award in an amended judgment, namely, a judicial declaration
that they are appointed as directors of HP Patients and an order
requiring Kiloh to add them to the board and to give them access




                                  9
to all books and records of HP Patients.6 Such an amendment
and order, they argued, would “effectuate the clear intent” of the
arbitral award.
       Kiloh opposed the motion and argued the trial court lacked
jurisdiction to amend the judgment because HP Patients was not
a party to the arbitration or to the subsequent judgment. He
argued the proposed amended judgment would violate HP
Patients’ due process rights as it was a “stranger” to the
judgment.
       In support of his argument, Kiloh cited to section 389 and
case law addressing the joinder of indispensable parties, but,
once again, he did so with no real elaboration. Kiloh further
argued that even if the court had jurisdiction, it could not appoint
Stein and McGarr as directors because such an action would
“contravene the voting rights of HP PATIENTS’ thousands of
members.”7
       In their reply, McGarr and Stein did not address whether
HP Patients was an indispensable party; instead, they implicitly


6
       McGarr and Stein also requested the trial court to order
Kiloh to file a new statement of information with the Secretary of
State.
7
      In a supporting declaration, Kiloh attached the following
documents: a file-stamped copy of HP Patients’ articles of
incorporation, an unsigned copy of the corporation’s bylaws, and
an unsigned copy of minutes from an April 8, 2014, board
meeting during which Kiloh and Stein purportedly voted to adopt
the bylaws. In addition, Kiloh declared he had reviewed and
searched HP Patients’ membership roster, which listed more
than 10,000 members, and did not find either McGarr or Stein’s
names.




                                10
suggested it was not by contending the arbitration was based on
the parties’ obligations under the MTA, an agreement to which
neither HP Patients nor its predecessor was a party. McGarr and
Stein also maintained Kiloh’s argument about HP Patient’s
absence was untimely because he failed to raise the necessity of
the corporation’s presence either during the arbitration or during
the proceedings to confirm the arbitration award. As for the trial
court’s purported inability to appoint them as directors due to HP
Patients’ bylaws, McGarr and Stein argued Kiloh was attempting
to relitigate issues already raised and resolved during the
arbitration.
       The trial court held a hearing on the motion to amend the
judgment in August 2021 and granted the motion in principal
part.8 Because the arbitration award used the word “shall” when
discussing McGarr and Stein’s appointment to the board, the
court found the requested amendment was “not doing anything
other than aligning the judgment with the [award].” Accordingly,
the court stated it would amend the judgment “to reflect that
[McGarr and Stein] must be added as directors and granted
access to the books and records” of HP Patients.
       In reaching its decision, the trial court acknowledged
Kiloh’s argument about HP Patient’s absence but rejected it as
irrelevant. The court found Kiloh’s position was “not well taken,”
because the proposed amended judgment did “nothing more than
[what] the Arbitration Award required, i.e., enforcement of the
[MTA] entered into [by the parties] as individuals.” As the court



8
      The trial court declined to order Kiloh to file a new
statement of information with the Secretary of State.




                                11
observed at the hearing, “[HP Patients] didn’t even exist at the
time the [MTA] was entered into . . . .”
       Later that same month, the trial court issued an amended
judgment, which, in pertinent part, provides as follows: “IT [IS]
HEREBY FURTHER ORDERED, ADJUDGED AND DECREED
that McGarr and Stein are hereby appointed and confirmed as
members of the board of directors of HP Patients, removable only
for cause, joining Kiloh as the three and only directors of HP
Patients . . . and that no further action of any person, body or
entity is required for McGarr and Stein to lawfully hold the
position of director of HP Patients . . . .” The amended judgment
further ordered Kiloh to “add McGarr and Stein to the board of
directors of HP Patients” and to “[r]efrain from taking any action
or deliberate inaction . . . to circumvent, frustrate, prevent or
impair the rights of McGarr and Stein to serve as members of the
board of directors of HP Patients . . . .” In addition, the amended
judgment ordered Kiloh to provide McGarr and Stein with access
to all books and records of HP Patients. The judgment as
amended provides that McGarr and Stein’s appointment to the
board and their access to HP Patients’ corporate records was to
be accomplished by September 10, 2021.

                          II. DISCUSSION
       Kiloh now advances the argument that, at best, was only
hinted at in the trial court: the amended judgment is legally
infirm because HP Patients is an indispensable party that was
not joined. The failure to adequately present the issue below is
alone enough to reject this asserted ground for reversal on
appeal. But even on the merits, Kiloh’s argument suffers from a
fatally incorrect assumption: it assumes HP Patients as it existed




                                12
prior to the amended judgment was correctly constituted and,
thus, could properly participate as a party in the litigation if
joined. But the arbitration award—which Kiloh did not contest
and indeed urged the trial court to confirm—found the exact
opposite, i.e., that HP Patients had not been properly constituted
since its inception because it did not have Stein and McGarr as
directors. Because that finding was and is uncontested (even
after confirmation of the arbitration award, which was not
appealed), there can be no error in failing to join HP Patients as a
party before the amended judgment was entered—any position
HP Patients may have taken in the litigation would have
necessarily been unauthorized and appropriately disregarded.
       Kiloh’s remaining arguments for reversal are also
unavailing. The amendments to the judgment are clarifying,
substantive changes that are not subject to the 100-day time
limit for correcting defects in the form of an arbitration award.
In addition, Kiloh forfeited the argument that mandating
appointment of Stein and McGarr to HP Patients’ board would
violate HP Patients’ bylaws, the Corporations Code, or various
state and local cannabis regulations; these issues were within the
scope of the arbitration but either never raised or—without
objection—never decided.

      A.    The Belatedly Raised Indispensable Party Argument
            Is Unavailing
      Kiloh’s argument that the trial court lacked jurisdiction to
enter the amended judgment because HP Patients was an
unjoined indispensable party fails for procedural reasons.
Although “an objection to the non-joinder of an indispensable
party may be raised by a party at any time” (Kraus v. Willow




                                13
Park Public Golf Course (1977) 73 Cal.App.3d 354, 370, fn. 11
(Kraus)), it is well established that a claim of error in failing to
join an indispensable party is “not cognizable on appeal unless it
[wa]s appropriately raised in the trial court or there is some
compelling reason of equity or policy which warrants belated
consideration.” (Jermstad v. McNelis (1989) 210 Cal.App.3d 528,
538 [objecting party’s demurrer did “not alert the trial court” to
the issue of compulsory joinder because there was “no mention” of
it]; accord, Kraus, supra, 370, fn. 11 [“where the issue of failure to
join an indispensable party is raised for the first time on appeal,
that fact is itself a factor which may be evaluated in considering
joinder. . . . [A party’s] undue delay in making the motion [to join
an indispensable party] can be properly counted against him”];
Quantification Settlement Agreement Cases (2011) 201
Cal.App.4th 758, 861 [“The fact that the indispensable party
issue can be raised at any time does not mean the court cannot
consider the complaining party’s diligence (or lack thereof) in
raising the issue”].) In opposing the motion to amend, Kiloh
never contended HP Patients was an indispensable party; his
fleeting reference to section 389 in his written opposition did not
suffice to alert the trial court to the issue he now urges on appeal.
Because the argument was insufficiently presented below and
because there exists no compelling reason to decide the late-
presented issue now, we reject the argument for reversal on this
ground.
       Kiloh’s indispensable party argument also fails, in any
event, on the merits. In light of the confirmed arbitration award
that was never challenged on appeal, it is undisputed that HP




                                 14
Patients’ board is and always has been improperly constituted.9
And that means there could be no error in failing to join the
improperly constituted corporation as a party because any
position it took in the litigation would have necessarily been
unauthorized by a properly constituted board of directors. (See,
e.g., Lomes v. Hartford Financial Services Group, Inc. (2001) 88
Cal.App.4th 127, 134 [“A corporation does not act through
individual directors but, rather, through its board of directors.
[Citations.] An individual director has no authority to take
action on behalf of the corporation without the consent of the
board of directors”]; see also Corp. Code, § 300; Sammis v.
Stafford (1996) 48 Cal.App.4th 1935, 1941-1942.)

       B.    The Untimely Amendment Argument Is Unavailing
       Kiloh contends the trial court lacked jurisdiction to amend
the judgment because, while Stein and McGarr styled their
motion as one to amend the judgment, it “was effectively a
petition to correct the Arbitration Award because it sought a
change to a ‘matter of form’” and the 100-day deadline for filing
such a petition had passed long before the motion was filed. The
argument, however, misapprehends what constitutes a
correctable defect in the form of an arbitration award.



9
      During the arbitration, Kiloh did not contend the MTA was
invalid in any respect, including its provisions for the composition
of HP Holistic’s board (making Stein, McGarr, and Kiloh
directors). Relying on the MTA, the arbitrator found Stein and
McGarr were entitled to be directors of HP Patients from that
entity’s inception because the company was HP Holistic’s
corporate successor.




                                15
       A petition to correct an arbitration award may lie where
“[t]he award is imperfect in a matter of form, not affecting the
merits of the controversy.” (§ 1286.6, subd. (c).) Correctable
defects in “form” involve “nonsubstantive matters.” (Century City
Medical Plaza v. Sperling, Isaacs & Eisenberg (2001) 86
Cal.App.4th 865, 877 (Century City Medical Plaza).) Such
matters include omissions of the “exact dollar amount for the
award of fees and costs,” omitted “property descriptions,” and
“damage amounts itemized but not totaled.” (Britz, Inc. v. Alfa-
Laval Food & Dairy Co. (1995) 34 Cal.App.4th 1085, 1105-1106;
Knight et al., Cal. Practice Guide: Alternative Dispute Resolution
(The Rutter Group 2021) ¶ 5:504, p. 5-567; see also Century City
Medical Plaza, supra, 86 Cal.App.4th at 877 [describing
correctable defects in the form of an award as including “evident
miscalculation of figures or evident mistake in a description”].)
       A petition to correct a defect in the form of an arbitration
award must be filed within 100 days after a signed copy of the
award is served on the parties. (§ 1288.) Section 1288’s 100-day
deadline “operates in the same manner as the deadline for filing
an appeal, and the court loses jurisdiction to vacate [or correct]
the award if the petition is not timely served and filed. Once
jurisdiction is lost, it cannot be retroactively reinstated.” (Abers
v. Rohrs (2013) 217 Cal.App.4th 1199, 1203.)
       The provisions of the amended judgment directing Kiloh to
appoint Stein and McGarr to HP Patients’ board and provide
them with access to corporate books and records by a certain date
are not corrections to an arbitral award of the type contemplated
by section 1286.6. Although the initial judgment might have
been sufficient for a party that was not intent on splitting hairs
to resist it, the amendments helped clarify the substantive terms




                                16
of the court’s initial judgment confirming the arbitral award. In
so doing, the amendments did not change the arbitrator’s
resolution of the parties’ controversy (the amendments did not
alter the arbitrator’s findings that Stein and McGarr were
entitled to seats on HP Patients’ board and access to the
corporation’s records) and the amendments were appropriately
made pursuant to section 187. (See generally Carolina Casualty
Ins. Co. v. L.M. Ross Law Group LLP (2012) 212 Cal.App.4th
1181, 1189 [section 187 permits amendment of a judgment when
“‘the equities overwhelmingly favor’ the amendment and it is
necessary to prevent an injustice”]; Greenspan v. LADT, LLC
(2010) 191 Cal.App.4th 486, 508 [under section 187, “‘“a court
may amend its judgment at any time”’”].)

      C.     The Argument Concerning the Possible Legal Effects
             of Stein and McGarr’s Appointment Is Unavailing
       Kiloh argues the trial court abused its discretion under
section 187 because the amended judgment would “wreak havoc”
on HP Patients by causing it to violate provisions of the
Corporations Code governing the election of directors and
“numerous” state and local regulations regarding the ownership
of licensed cannabis businesses.
       The time to raise concerns about how Stein and McGarr’s
appointment might affect HP Patient’s compliance with its
bylaws, as well as with applicable rules and regulations, has
passed. If, on one hand, Kiloh did not raise the compliance issue
during the arbitration, he forfeited the issue. (Moncharsh v.
Heily & Blase (1992) 3 Cal.4th 1, 30 (Moncharsh); Zazueta v.
County of San Benito (1995) 38 Cal.App.4th 106, 111.) If, on the
other hand, Kiloh did raise with the arbitrator the effects of Stein




                                17
and McGarr’s belated appointment on the corporation’s
compliance with various rules and regulations and the arbitrator
did not rule on the matter, that would have been at least
arguable grounds to vacate the award—but Kiloh never moved to
vacate it. (§ 1283.4 [arbitrators are required to decide all
questions submitted that are “necessary” to determine the
controversy].) That, again, forfeits the issue. (Louise Gardens of
Encino Homeowners’ Assn., Inc. v. Truck Ins. Exchange, Inc.
(2000) 82 Cal.App.4th 648, 659 [“A party who fails to timely file a
petition to vacate under section 1286 may not thereafter attack
that award by other means on grounds which would have
supported an order to vacate”]; see also Moncharsh, supra, 3
Cal.4th at 10.)




                                18
                          DISPOSITION
       The judgment is affirmed. Stein and McGarr are awarded
costs on appeal.


   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                          BAKER, J.
We concur:




     RUBIN, P. J.




     KIM, J.




                              19